ON REHEARING.
SULLIVAN, C. J.-
This is a petition for rehearing. It appears that a motion was made in the lower court to set aside and annul certain orders made allowing compensation for legal services to the attorneys for the assignee, and to readjust and fix such compensation, and to allow a certain offset. It is contended that the opinion heretofore rendered in this case proceeds upon the theory that said motion was denied, when, as a matter of fact, it was granted, and the compensation readjusted and fixed. To ascertain whether this contention is well founded, we must refer to the order of'the court made on said motion, and the notice of appeal therefrom. The order made on the hearing of said motion states as follows': “Wherefore, the court being fully advised in the premises, both as to the law and to the facts in this case, it is hereby ordered that the motion of the assignee to annul and set aside its order of June 9, 1897, granting to S. S. Denning and Warren Truitt the sum $1,500 for professional services, be, and the same is hereby, overruled, and that said order shall stand.” It appears from that order that the motion to annul and set aside was denied. The appeal was taken from said last-mentioned order, and states that said assignee “appeals to the supreme court of the state of Idaho from the order of said court, made and entered on the nineteenth day of June, 1897, in favor of S. S. Denning and Warran Truitt, and overruling said as-signee’s motion to set aside the order made and entered on the ninth day of June, 1897.” Thus, it is shown that the court entered an order denying appellant’s motion to set aside certain orders, and that the appeal was taken from that order. *487The appeal was not taken from an order readjusting or refix-ing said compensation. The court absolutely refused to set aside the orders complained of by appellant, and, until said orders are set aside, no readjustment of said compensation could be had. While it is true some testimony was taken on the hearing of said motion to set aside, etc., said motion was overruled. The petition for rehearing must be denied, and it is so ordered.
Huston and Quarles, JJ., concur.